FILE COPY




  BRIAN QUINN
   Chief Justice
                                Court of Appeals                           VIVIAN LONG
                                                                               Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas               MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                               Potter County Courts Building               P. O. Box 9540
                                                                             79105-9540
                                501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                    Amarillo, Texas 79101-2449                     (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                      May 31, 2018

Earl Griffin, Jr.                             J. Staley Heatly
Attorney at Law                               District Attorney
P. O. Box 730                                 1700 Wilbarger Street, Room 32
Childress, TX 79201-0730                      Vernon, TX 76384-4749
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-17-00151-CR, 07-17-00299-CR
         Trial Court Case Number: 1318

Style: Ronald Ray Chappell v. The State of Texas

Dear Counsel:

         The Court has issued mandate in the captioned cause.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK

xc:     Honorable Dan Mike Bird (DELIVERED VIA E-MAIL)
        Debra Hopkins (DELIVERED VIA E-MAIL)